Conley Byrd, Justice, dissenting. Arkansas Stat. Ann. § 75-1001 (Repl. 1957) provides: “(a) When the death of any person ensues within one [1] year as a proximate result of injury received by the driving of any vehicle in reckless or wanton disregard of the safety of others, the person so operating such vehicle shall be guilty of negligent homicide....” Proximate cause is defined as a cause which, in a natural and continuous sequence, produces damage and without which the damage would not have occurred. A. M. I. (civil) 501. If someone in the future should assert that Vicki Jones died from drowning when the ambulance in which she was riding was blown into Black Fish Lake, not one member of the majority can point to the record before us and say that there was evidence before the jury from which it could find' to the contrary. The fact that jurors may have been permitted in the past to speculate as to the cause of death does not seem to me to be a sufficient license to perpetuate such speculation. Even the Outler case, 154 Ark. 598, upon which the majority relies contained more proof of proximate cause than that shown in the case at bar. In the Outler case the proof showed the injury sufficient to cause a brain concussion, the fact that the deceased walked home and went to bed without other apparent injury and that the deceased was found dead in his bed the next morning after the attack upon him sometime between dark and the breakup of the party at which the attack occurred. Here the proof shows nothing as to what happened to Vicki Jones from the time she was put in the ambulance until she was seen by her mother at the morgue in West Memphis sometime the next day. For the reasons herein stated, I dissent as to the affirmance.